Exhibit 10.1
SECOND AMENDMENT TO LEASE
     THIS SECOND AMENDMENT TO LEASE, dated as of December 14, 2009 (this
“Amendment”), between RREEF AMERICA REIT II CORP. PPP, a Maryland corporation,
by RREEF Management Company, a Delaware corporation (“Landlord”), and ART
TECHNOLOGY GROUP, INC., a Delaware corporation (“Tenant”), for certain premises
located in the building in Riverfront Office Park at One Main Street, Cambridge,
Massachusetts (“Building”).
RECITALS:
     A. Landlord and Tenant entered into that certain Lease dated for reference
April 12, 2006, which was amended by that certain First Amendment To Lease (as
amended, the “Lease”) for approximately 44,981 rentable square feet on the sixth
and seventh floors of the Building (the “Existing Premises”).
     B. Landlord and Tenant desire to amend the Lease to provide for certain
expansion space and extend the Term of the Lease upon terms and conditions as
hereinafter set forth.
     C. All terms, covenants and conditions contained in this Amendment shall
have the same meaning as in the Lease, and, shall govern should a conflict exist
with previous terms and conditions.
AGREEMENT:
     NOW, THEREFORE, in consideration of the foregoing recitals and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:
     1. Defined Terms. All terms defined in the Lease retain their meaning
herein, unless specified herein to the contrary.
     2. First Expansion Premises. Tenant wishes to lease from Landlord, and
Landlord wishes to lease to Tenant, in addition to the Existing Premises,
approximately 13,561 rentable square feet of space as approximately depicted on
Exhibit A, attached hereto and incorporated herein (the “First Expansion
Premises”) on the seventh floor of the Building. Effective August 1, 2010, the
Premises subject to the Lease shall consist of the Existing Premises as expanded
to include the First Expansion Premises, and all references in the Lease to the
“Premises”, unless otherwise provided for in this Amendment, shall refer to such
expanded space, which shall consist of approximately 58,542 rentable square
feet.
     3. Term. The Term of the Lease is hereby extended to and through
December 31, 2018.

 



--------------------------------------------------------------------------------



 



     4. Rent Schedule.
Effective August 1, 2010, for the First Expansion Premises Annual Rent in
Monthly Installments shall be payable as follows:

                                      Period   Rentable Square   Annual Rent    
      Monthly Installment from   through   Footage   Per Square Foot   Annual
Rent   of Rent
8/1/2010
  12/31/2010     13,561     $ 0.00     $ 0.00     $ 0.00  
1/1/2011
  12/31/2011     13,561     $ 39.00     $ 528,879.00     $ 44,073.25  
1/1/2012
  12/31/2012     13,561     $ 40.00     $ 542,440.00     $ 45,203.33  
1/1/2013
  12/31/2013     13,561     $ 41.00     $ 556,001.00     $ 46,333.42  
1/1/2014
  12/31/2014     13,561     $ 42.00     $ 569,562.00     $ 47,463.50  
1/1/2015
  12/31/2015     13,561     $ 43.00     $ 583,123.00     $ 48,593.58  
1/1/2016
  12/31/2016     13,561     $ 44.00     $ 596,684.00     $ 49,723.67  
1/1/2017
  12/31/2017     13,561     $ 45.00     $ 610,245.00     $ 50,853.75  
1/1/2018
  12/31/2018     13,561     $ 46.00     $ 623,806.00     $ 51,983.83  

Provided that Tenant is not then in monetary default beyond any applicable
notice and cure period, the Monthly Installment of Rent for the First Expansion
Premises will be abated for the period of August, 2010 through December, 2010.
Otherwise, the Monthly Installment of Rent for each of such months shall be
$44,073.25.
Effective January 1, 2012, for the Existing Premises Annual Rent in Monthly
Installments shall be payable as follows:

                                      Period   Rentable Square   Annual Rent    
      Monthly Installment from   through   Footage   Per Square Foot   Annual
Rent   of Rent
1/1/2012
  12/31/2012     44,981     $ 40.00     $ 1,799,240.00     $ 149,936.67  
1/1/2013
  12/31/2013     44,981     $ 41.00     $ 1,844,221.00     $ 153,685.08  
1/1/2014
  12/31/2014     44,981     $ 42.00     $ 1,889,202.00     $ 157,433.50  
1/1/2015
  12/31/2015     44,981     $ 43.00     $ 1,934,183.00     $ 161,181.92  
1/1/2016
  12/31/2016     44,981     $ 44.00     $ 1,979,164.00     $ 164,930.33  
1/1/2017
  12/31/2017     44,981     $ 45.00     $ 2,024,145.00     $ 168,678.75  
1/1/2018
  12/31/2018     44,981     $ 46.00     $ 2,069,126.00     $ 172,427.17  

     5. Rent Adjustments.
          (a) From and after August 1, 2010 through the Term as herein extended,
for the First Expansion Premises, Base Year for Expenses and Insurance shall be
the Calendar Year 2011.
          (b) From and after August 1, 2010 through the Term as herein extended,
for the First Expansion Premises, Base Year for Taxes shall be Taxes for the
Fiscal Year 2011, i.e. the period of July 1, 2010 through June 30, 2011.
          (c) From and after January 1, 2012 through the Term as herein
extended, for the Existing Premises, Base Year for Expenses and Insurance shall
be the Calendar Year 2012.

2



--------------------------------------------------------------------------------



 



          (d) From and after January 1, 2012 through the Term as herein
extended, for the Existing Premises, Base Year for Taxes shall be Taxes for the
Fiscal Year 2012, i.e. the period of July 1, 2011 through June 30, 2012.
     6. Tenant’s Proportionate Share. Tenant’s Proportionate Share as to the
First Expansion Premises only shall be 4.21%.
     7. Condition of Existing Premises and First Expansion Premises . Tenant
acknowledges that Landlord shall have no obligation to perform any construction
or make any additional improvements or alterations, or to afford any allowance
to Tenant for improvements or alterations, in connection with this Amendment,
other than Landlord’s Work pursuant to Exhibit B hereto.
     8. Renewal Option. Section 40.1 of the Lease is hereby amended to delete
the words “nine (9) months” as referenced therein and substitute the words “ten
(10) months” in their place. Section 40.4 of the Lease is hereby deleted.
     9. Security Deposit. The Security Deposit language as set forth on the
Reference Pages of the Lease is hereby deleted and “$738,193.50 in the form of
an irrevocable letter of credit as set forth in Article 5” is substituted in its
place. Further, the first sentence of Section 5.2.1 of the Lease is hereby
deleted.
     10. Landlord’s Address. Landlord’s Address as set forth in the Reference
Pages of the Lease is hereby deleted and the following substituted in its place:
c/o RREEF Management Company, 4 Technology Drive, Westborough, MA 01581; with
copy to: CB Richard Ellis/New England, Asset Services, One Main Street,
Cambridge, MA 02142.
     11. Expansion Option . Article 42 and Exhibit F of the Lease are hereby
deleted in their entirety and the following is substituted in their place:
EXPANSION OPTION. Provided Tenant is not then in default under the terms,
covenants and conditions of the Lease, Tenant shall have the right to lease
approximately four thousand six hundred (4,600) rentable square feet on the
seventh floor of the Building as shown on Exhibit A hereto (as the “Second
Expansion Premises”) provided Tenant gives written notice to Landlord on or
before January 1, 2013 of its exercise of its right to lease the Second
Expansion Premises effective August 1, 2013. If Tenant exercises its right to
lease hereunder the Second Expansion Premises, effective August 1, 2013, the
Second Expansion Premises shall automatically be included within the Premises
and subject to all the terms and conditions of the Lease, except as follows:
          (a) Tenant’s Proportionate Share for the Second Expansion Premises
shall be 1.43%, and the Base Year for Expenses, Insurance shall be the Calendar
Year 2014and for Taxes shall be the Fiscal Year 2014 for the Second Expansion
Premises

3



--------------------------------------------------------------------------------



 



          (b) Such space shall be leased on an “as is” basis and Landlord shall
have no obligation to improve the space but shall grant to Tenant a fair market
tenant improvement allowance.
          (c) The length of the term shall be co-terminus with the Term under
this Lease and the Annual Rent and Monthly Installment of Rent for the Expansion
Premises shall be the then current fair market rental for comparable space in
the Building and in other similar buildings in the same rental market as
determined under Article 40.
          (d) The Security Deposit requirement and allocation of parking passes
at the then applicable monthly fee shall be proportionately increased.
          (e) If requested by Landlord, Tenant shall, prior to the beginning of
the term for the Second Expansion Premises, execute a written memorandum
confirming the inclusion of the Second Expansion Premises and the Annual Rent
and Monthly Installment of Rent.
     12. Brokers. Landlord and Tenant each (i) represents and warrants to the
other that it has not dealt with any broker or finder in connection with this
Amendment other than Cushman & Wakefield of Massachusetts, Inc. for Landlord and
The Columbia Group for Tenant, which Brokers shall be compensated by Landlord
per separate agreement, and (ii) agrees to defend, indemnify and hold the other
harmless from and against any losses, damages, costs or expenses (including
reasonable attorneys’ fees) incurred by such other party due to a breach of the
foregoing warranty by the indemnifying party.
     13. Parking. Effective August 1, 2010, the provision for “Parking” as set
forth on the Reference Pages is deleted and the following provision shall be
substituted in its place: “59 passes at $225.00 per space per month (see
Article 39)”.
     14. Tenant’s Authority. Each of the persons executing this Amendment on
behalf of Tenant represents and warrants that Tenant has been and is qualified
to do business in the state in which the Building is located, that the entity
has full right and authority to enter into this Amendment, and that all persons
signing on behalf of the entity were authorized to do so by appropriate actions.
Tenant agrees to deliver to Landlord, simultaneously with the delivery of this
Lease, a corporate resolution, evidencing the due authorization of Tenant to
enter into this Lease. Each of the persons executing this Amendment on behalf of
Landlord represents and warrants that Landlord has been and is qualified to do
business in the state in which the Building is located, that Landlord has full
right and authority to enter into this Amendment, and that all persons signing
on behalf of Landlord were authorized to do so by appropriate actions.
Tenant hereby represents and warrants that neither Tenant, nor any persons or
entities holding any legal or beneficial interest whatsoever in Tenant, are
(i) the target of any sanctions program that is established by Executive Order
of the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury (“OFAC”); (ii) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App. § 5, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot
Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or any
Executive Order of the President issued

4



--------------------------------------------------------------------------------



 



pursuant to such statutes; or (iii) named on the following list that is
published by OFAC: “List of Specially Designated Nationals and Blocked Persons.”
If the foregoing representation is untrue at any time during the Term, an Event
of Default will be deemed to have occurred, without the necessity of notice to
Tenant.
     15. Incorporation. Except as modified herein, all other terms and
conditions of the Lease shall continue in full force and effect and Tenant
hereby ratifies and confirms its obligations thereunder. Tenant acknowledges
that, as of the date of the Amendment, Tenant (i) is not in default under the
terms of the Lease; (ii) has no defense, set off or counterclaim to the
enforcement by Landlord of the terms of the Lease; and (iii) is not aware of any
action or inaction by Landlord that would constitute a default by Landlord under
the Lease.
     16. Limitation of Landlord Liability. Redress for any claims against
Landlord under the Lease and this Amendment shall only be made against Landlord
to the extent of Landlord’s interest in the property to which the Premises are a
part. The obligations of Landlord under the Lease and this Amendment shall not
be personally binding on, nor shall any resort be had to the private properties
of, any of its trustees or board of directors and officers, as the case may be,
the general partners thereof or any beneficiaries, stockholders, employees or
agents of Landlord, or the investment manager, and in no case shall Landlord be
liable to Tenant hereunder for any lost profits, damage to business, or any form
of special, indirect or consequential damages.
     IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of
the day and year first written above.

                  LANDLORD:   TENANT:
 
                RREEF AMERICA REIT II CORP. PPP,
a Maryland corporation   ART TECHNOLOGY GROUP, INC., a
Delaware corporation  
By:
  RREEF America, LLC, a Delaware limited liability
company            
 
               
By:
  /s/ R.D. Seaman    By:   /s/ Julie Bradley     
 
           
 
  Robert Seaman, Vice President, Asset       Name:   Julie Bradley 
 
  Manager       Title:   CFO 
 
               
 
             
 
                Dated: December 18, 2009   Dated: 12/17/, 2009    

5



--------------------------------------------------------------------------------



 



EXHIBIT A — FIRST EXPANSION PREMISES AND SECOND EXPANSION
PREMISES
attached to and made a part of Second Amendment to Lease
dated of December 14, 2009 between
RREEF AMERICA REIT II CORP. PPP, as Landlord and
ART TECHNOLOGY GROUP, INC., as Tenant
One Main Street, Cambridge, Massachusetts 02142
(GRAPHIC) [b78591b7859101.gif]
(GRAPHIC) [b78591b7859102.gif]
Initials

 



--------------------------------------------------------------------------------



 



EXHIBIT B — LANDLORD’S WORK
attached to and made a part of Second Amendment to Lease
dated of December 14, 2009 between
RREEF AMERICA REIT II CORP. PPP, as Landlord and
ART TECHNOLOGY GROUP, INC., as Tenant
One Main Street, Cambridge, Massachusetts 02142
1. Landlord’s Work. Tenant’s architect shall provide space planning and design
and Landlord shall obtain permits and provide construction of the work described
in Schedule I attached hereto (“Landlord’s Work”). Tenant may not use or occupy
the Premises with a number of personnel greater than the building code would
permit. As further provided herein, Tenant shall be responsible for the
incremental cost of Landlord’s Work in excess of the Maximum TI Allowance
(defined below). Further, Tenant shall be responsible for the cost and
installation of all of its furniture, fixtures and equipment, including without
limitation all data/telecommunications cabling and wiring. The certificate of
Tenant’s architect that the work to be done by Landlord pursuant to this
Exhibit B has been substantially completed shall be adequate evidence that the
Premises have been completed in accordance with the requirements of the Lease.
2. Cost and Allowance.
     2.1 Landlord shall submit to Tenant for Tenant’s approval a written
estimate of the cost of Landlord’s Work (an “Estimate”). After obtaining the
Estimate, Landlord and Tenant thereafter shall diligently consult to make such
modifications to Landlord’s Work as Tenant determines are necessary to reduce
the cost of Landlord’s Work. Within fifteen (15) business days after obtaining
the Estimate, Landlord will obtain from the selected contractor final pricing
for the Landlord’s Work (the “Final Pricing”) for Tenant’s approval. The Final
Pricing shall be based on construction drawings prepared by Tenant’s architect,
plus any further modifications requested by Tenant prior to Tenant’s approval of
the Final Pricing. The Final Pricing shall not be modified except by a change
order approved by Landlord and Tenant.
     2.2 Within five (5) business days after Tenant’s approval of the Final
Pricing, Landlord may require Tenant to deposit that amount of the amount of the
Final Pricing which exceeds the Maximum TI Allowance (the “Tenant Deposit”). The
Tenant Deposit shall be held by Landlord in escrow in a separate account as
security for the payment of, and shall be credited, without interest, against
the sums payable by Tenant under this Lease. Except for demolition work, which
Landlord will diligently pursue upon complete execution of this Lease, Landlord
shall not be required to commence its other work until the Tenant Deposit is
received.
     2.3 This Amendment and the rental rates provided for herein are premised on
a total cost of Landlord’s Work not to exceed $857,307.00 (the “Maximum TI
Allowance”, which consists of $314,867 attributable towards the Existing
Premises and $542,440 attributable towards the First Expansion Premises), which
may be allocated in its entirety to either the Existing Premises or the First
Expansion Premises. The Maximum TI Allowance may be used any time prior to
December 2013. The “cost of Landlord’s Work” includes, without limitation:
          2.3.1 All costs and expenses actually incurred by Landlord pertaining
to Landlord’s Work, including, but not limited to, costs charged by contractors,
subcontractors and general and other conditions costs and expenses in connection
with completing Landlord’s Work and otherwise preparing the Premises for
occupancy;
          2.3.2 All costs and expenses, including preparation of the plans as
needed, for such construction, and site inspection and contract administration
by consulting architects and/or engineers;
          2.3.3 All costs of permits, licenses and other approvals required for
the performance of Landlord’s Work; and
(GRAPHIC) [b78591b7859102.gif]
Initials

B-1



--------------------------------------------------------------------------------



 



          2.3.4 A construction management fee to Landlord of three percent (3%)
of the total of all such costs under the foregoing Sections 2.3.1, 2.3.2 and
2.3.3, but not including any costs exceeding the Maximum TI Allowance.
     2.4 If the total cost of Landlord’s Work exceeds the Maximum TI Allowance,
the entire amount of such excess shall be borne by Tenant and shall be paid to
Landlord out of the Tenant Deposit; provided that Tenant shall not be liable to
pay any such excess above the Final Pricing except to the extent such excess is
the result of a change order requested or approved by Tenant. Prior to the
payment of any portion of the Tenant Deposit to Landlord, Tenant’s architect
shall certify that the work to be paid for has been completed in accordance with
the plans and specifications included in Schedule I hereto. Notwithstanding the
foregoing, the final Fifty Thousand Dollars ($50,000) of Tenant’s Deposit (the
“Holdback”) shall not be released to Landlord until substantial completion of
Landlord’s Work, as defined in Section 3 of this Exhibit B. Any portion of
Tenant’s Deposit not paid to Landlord pursuant to the provisions of this
Exhibit B shall be returned to Tenant within ten (10) days after substantial
completion, or if substantial completion does not occur, within ten (10) days
after written demand from Tenant.
     2.5 If the total cost of Landlord’s Work exceeds the Maximum TI Allowance,
the entire amount of such excess shall be borne by Tenant and shall be paid to
Landlord by Tenant upon demand as additional rent under the Lease. If the total
cost of Landlord’s Work is less than the Maximum TI Allowance, the entire amount
of the difference shall be available for Tenant’s use for other leasehold
improvements that would remain with the Premises.
     2.6 Tenant and Tenant’s construction representative and contractor(s) shall
have access to the Premises during the construction of Landlord’s Work for
purposes of inspecting and monitoring the progress of Landlord’s Work and for
installing telecommunications, other communications wiring, furniture
installation and security system installation to serve the Premises. Such access
and use of the Premises shall be coordinated with Landlord so as not to
interfere with or delay the completion of Landlord’s Work.
3. Substantial Completion of Landlord’s Work. Substantial completion of
Landlord’s Work shall be evidenced by (i) certification by Tenant’s architect as
provided in Section 1 of this Exhibit B; (ii) the issuance of a Certificate of
Occupancy; and (iii) Landlord’s and Tenant’s agreement on a punch list for work
to be completed by Landlord.
4. Miscellaneous.
     4.1 Except as set forth in this Exhibit B, Landlord has no other agreement
with Tenant and has no obligation to do any work with respect to the Premises.
Any other work in the Premises which may be permitted by Landlord pursuant to
the terms and conditions of the Lease shall be done at Tenant’s sole cost and
expense and in accordance with the terms and provisions of the Lease.
     4.2 All rights and remedies of Landlord herein created or otherwise
existing at law or equity are cumulative, and the exercise of one or more such
rights or remedies shall not be deemed to exclude or waive the right to the
exercise of any other rights or remedies. All such rights and remedies may be
exercised and enforced concurrently and whenever and as often as deemed
desirable.
     4.3 This Exhibit B shall not be deemed applicable to the Second Expansion
Premises.
5. Landlord’s Undertakings.
     5.1 Landlord shall keep a complete and accurate accounting of all costs
incurred in connection with the Landlord’s Work, and shall provide Tenant with
such accounting (the “Cost Accounting”) within forty-five (45) days after the
Premises are substantially completed. The Cost Accounting shall be subject to
audit by Tenant within sixty (60) days from receipt of such accounting.
(GRAPHIC) [b78591b7859102.gif]
Initials

B-2



--------------------------------------------------------------------------------



 



     5.2 Landlord represents and warrants that Landlord’s Work shall be
performed in accordance with all applicable laws. Landlord shall, with
reasonable speed and diligence file with the appropriate governmental authority
or authorities all applications for building permits and other required
approvals and shall take whatever reasonable action shall be necessary in
connection with all governmental permits and authorizations which may be
required in connection with Landlord’s Work. Landlord shall cause the contractor
selected to undertake the Landlord’s Work to obtain all such permits and
authorizations and provide copies of same to Landlord and Tenant. Landlord shall
secure from the contractor a one (1) warranty for the Landlord’s Work that
contractor or its subcontractors perform and Landlord will enforce such warranty
upon receipt of timely written notice from Tenant of its need to do so with
specificities relating to such need.
(GRAPHIC) [b78591b7859102.gif]
Initials

B-3



--------------------------------------------------------------------------------



 



SCHEDULE I
LANDLORD’S WORK
Construction per plans and specifications mutually agreed to by the Landlord and
Tenant.
(GRAPHIC) [b78591b7859102.gif]
Initials

B-4